IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

DONALD D. PARKELL,

Plaintiff,
v. C.A. No. 17~1496-LPS
MARlA LYONS, et al., d

Defendants.

 

MEMORANDUM ORDER

Pending before the Court are Deferidant’S motions to dismiss for failure to exhaust
administrative remedies (D.l. 27) and failure to state a claim (D.I. 28). Having reviewed the
parties’ briefing (D.I. 27, 28, 34, 36, 37), IT IS I-IEREBY ORDERED that:

l. Defendants’ motion to dismiss for failure to exhaust administrative remedies (D.i.
27) is DENIED without prejudice to Defendant having an opportunity to renew its motion as one
for summary judgment As the parties appear to agree that additional, limited discovery may be
Warranted for the issue of exhaustion (D.I. 34 at 2; D.l. 36 at 2), the parties shall meet and confer
and, no later than April 15, submit a joint status report addressing: (l) What, if any, discovery
may be required; and (2) a proposed schedule for summary judgment briefing on exhaustion
Once briefing is complete, the Court may serve as factfinder on the issue of exhaustion and may
(or may not) hold an evidentiary hearing See Paladino v. Newsome, 885 F.3d 203, 211 (3d Cir.
2018) (holding that district court may act as factfinder on exhaustion after providing parties With

notice and opportunity to respond).

 

2. Defendants’ motion to dismiss for failure to state a claim against Defendant
Little1 (D.l. 28) is GRANTED. Plaintiff is granted leave to file an amended complaint, with the
assistance of counsel, that complies with federal pleading standards

Sufticiency of pleadings is governed by Federal Rule of Civil Procedure 8, Which
requires a complainant to provide “a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule l2(b)(6) allows the accused party to
bring a motion to dismiss the claim for failing to meet this standard A Rule l2(b)(6) motion
may be granted only if, accepting the well~pleaded allegations in the complaint as true and
viewing them in the light most favorable to the complainant, a court concludes that those
allegations “could not raise a claim of entitlement to relief.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 558 (2007)', see also Fowler v. UP MC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).

When presented with a Rule lZ(b)(6) motion to dismiss for failure to state a claim, a court
conducts a two-part analysis See Fowler, 578 F.Bd at 2l0. First, the court separates the factual and
legal elements of a claim, accepting “all of the complaint’s well-pleaded facts as true, but
[disregarding] any legal conclusions.” Id. at 210-11. Second, the court determines “Whether the
facts alleged in the complaint are sufficient to show that the plaintiff has a ‘plausible claim for
relief.”’ Id. at 211 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

Determining whether a claim is plausible is “a context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. A
plausible claim does more than merely allege entitlement to relief; it must also demonstrate the basis
for that “entitlement With its facts.” Fowler, 57 8 F.3d at 211 (internal citations omitted). Thus, a

claimant’s “obligation to provide the grounds of his entitle[ment] to relief requires more than labels

 

1 Defendants also moved to dismiss Defendants David Pierce and Maria Lyons (D.I. 28 at l), but
Plaintiff has voluntarily dismissed Pierce and Lyons from the case (D.l. 33).

2

 

 

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
Twombly, 550 U.S. at 555 (internal quotation and citation omitted); see also Iqbaf, 556 U.S. at 678
(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice.”). In other words, “[a] claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Iqbaf, 556 U.S. at 67 8 (citing Twombly, 550 U.S. at 556).

Section 1983 liability is predicated on personal involvement rather than vicarious liability; “a
plaintiff must plead that each Government-official defendant, through the ofticial’s own
individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676; see also Rode v.
Dellarcig)rete, 845 F.2d 1195, l207 (3d Cir. 1988) (“A defendant in a civil rights action must
have personal involvement in the alleged wrongs; liability cannot be predicated solely on the
operation of respondeat superior.”). “Personal involvement can be shown through allegations of
personal direction or of actual knowledge and acquiescence Allegations of participation or
actual knowledge and acquiescence, however, must be made with appropriate particularity.”
Rode, 845 F.2d at 1207. A complaint is sufficiently particular “wherc it states the conduct, tirne,
place, and persons responsible.” Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005).

Plaintiff filed a pro se complaint charging Defendant Little, who serves as Legal Services
Adrninistrator at lames 'i`. Vaughn Correctional Center (“VCC”), with: (l) one count of
retaliation “by destroying or seizing in-house court documents meant for filing or copying” (D.I.
1 at il 85); (2) one count of interfering with access to the courts “'oy failing to file or copy original
motions, petitions and writs [leading to] the destruction or seizure of the documents has caused
actual injury” in several identified cases (id. at il 88); and (3) a general allegation of

“obstruct[ing] the plaintiffs right to confidential communication and privacy in communicating

 

 

or corresponding with attorneys and with the Courts,” by “enact[ing] a method” to ensure Little
served as a “self-appointed gate~l<;eeper[] who decide[s] what legal claims are filed.” (Id. at
‘|hl 90~91)

In the Court’s view, none of these allegations meet the requisite level of particularity
required by Rule 8. Plaintiff has not identified any specific documents that Little had withheld
or destroyed, or when those documents were withheld or destroyed. Plaintiff also has not
identified any facts tending to show that Little had possession of those documents at the time
they went missing, had personally created or ordered a policy of withholding or destroying legal
documents, had any control over protocols or procedures pertaining to the review of prisoner
communications or his motivation for the alleged retaliation By failing to allege any acts with
particularity, the complaint does not state a plausible claim for which relief may be granted.2 See
Mincy v. Klem, 448 Fed. Appx. l69, 171 (3d Cir. 2011) (affirming grant of motion to dismiss
when plaintiff failed to sufficiently plead personal involvement); Koslyshyn v. Fink, 2011 WL
4344450, at *2 (D. Del. Sept. 15, 20l l) (granting motion to dismiss because “it is not clear from
the pleadings when the alleged violations occurred, where they occurred, or the involvement (if

any) of each defendant in the alleged violation”).

 

2 ln opposing the motion to dismiss, Plaintiff alleges that “as Legal Services Administrator, Little
failed to properly train and supervise Defendants l\/lay, Howard, and DeJesus.” (D.I. 34 at 4)
This allegation is not in the complaint, but even if it were, Plaintiff’ s “failure to train” allegation
also lacks the requisite specificity Thomas v. Cumberland Coumj), 749 F.3d 217, 226 (3d Cir.
2014) (noting that “failure to train” theory requires showing of “deliberate indifference” and that
“‘identifled deficiency in [the] training program [is] closely related to the ultimate
[constitutional] injury”’) (quoting Cily of Canton, Ohio v. Harris, 489 U.S. 378, 391 (1989)).
Here, Plaintiff does not identify any training program or deficiency therein, and does not plead
any facts tending to show “deliberate indifference.” (See generally D.l. 34)

4

 

 

3. The Court does not decide whether Defendant Little may assert qualified
immunity, as the issue is moot. Defendant Little may raise the issue again should Plaintiff file an
amended complaint that meets federal pleading standards

l'l` IS FURTl-IER ORDERED that the parties shall meet and confer and, no later than

April 10, submit a joint status report with their proposal(s) for how this case should now proceed

ssa

l lj/\

 

la
March 31, 2019 noNoRAhLE LEoNARD P. srARK
Wilmington, Delaware UNlTED STATES DISTRICT JUDGE

 

